                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                   WESTERN DIVISION AT CINCINNATI

KEVIN MICHAEL THORNTON,

                     Petitioner,           :   Case No. 1:14-cv-561

       - vs -                                  District Judge Michael R. Barrett
                                               Magistrate Judge Michael R. Merz

CHARLES BRADLEY, Warden,
 Madison Correctional Institution
                                           :
                     Respondent.


                                   TRANSFER ORDER


       With the consent of both of them, the Magistrate Judge reference in this case is

TRANSFERRED from The Honorable Karen L. Litkovitz to The Honorable Michael R. Merz.



February 11, 2019.

                                                        s/ Michael R. Merz
                                                       United States Magistrate Judge




                                           1
